Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-1997

Martin v. Dana Corp
Precedential or Non-Precedential:

Docket 96-1746




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Martin v. Dana Corp" (1997). 1997 Decisions. Paper 216.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/216


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 1, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 96-1746

KEEFE M. MARTIN,
Appellant

v.

DANA CORPORATION

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 95-cv-08024)

Present: SLOVITER, Chief Judge, BECKER, STAPLETON,
MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
ALITO, ROTH, LEWIS, and McKEE, Circuit Judges.

ORDER

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is

O R D E R E D that the Clerk of this Court vacate the
opinion filed June 12, 1997 and list the above case for
rehearing en banc at the convenience of the court.

By the Court,

/s/ Dolores K. Sloviter
Chief Judge

Dated: July 1, 1997